
Exhibit 10.1

 
 
 
THE McCLATCHY COMPANY
2004 STOCK INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
 
 
THIS AGREEMENT, entered into as of [__________], 2009 (“the Grant Date”), and
between THE McCLATCHY COMPANY, a Delaware corporation (the "Company") and
[Executive] (the “Grantee"),


W I T N E S S E T H:


WHEREAS, the Board of Directors of the Company has established THE McCLATCHY
COMPANY 2004 STOCK INCENTIVE PLAN (the “Plan”) in order to provide selected
employees of the Company and its Subsidiaries with an opportunity to acquire
shares of the Company's Class A Common Stock (“Stock”); and


WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its shareholders to grant the Restricted Stock Units described
in this Agreement to the Grantee as an inducement to enter into or remain in the
service of the Company and as an incentive for extraordinary efforts during such
service:


NOW, THEREFORE, it is agreed as follows:


SECTION 1. GRANT OF RESTRICTED STOCK UNITS.


(a)           Grant.  The Company hereby grants to the Grantee an award of
[number] Stock Units, each such unit representing a share of Stock, subject to
the terms and conditions stated below.


(b)           Stock Incentive Plan.  The Restricted Stock Units under this
Agreement are granted pursuant to the Plan, a copy of which the Grantee
acknowledges having received and read.  The provisions of the Plan are
incorporated into this Agreement by reference.


SECTION 2.  NO TRANSFER OR ASSIGNMENT OF RESTRICTED STOCK UNITS.


To the extent not yet settled, the Restricted Stock Units granted hereunder and
the rights and privileges conferred hereby shall not be transferred, assigned,
pledged or hypothecated in any way (whether by operation of law or otherwise)
and shall not be subject to sale under execution, attachment or similar
process.  Upon any attempt to transfer, assign, pledge, hypothecate or otherwise
dispose of the Restricted Stock Units, or of any right or privilege conferred
hereby, contrary to the provisions hereof, or upon any attempted sale under any
execution, attachment or similar process upon the rights and privileges
conferred hereby, the Restricted Stock Units and the rights and privileges
conferred hereby shall immediately become null and void.

 
1

--------------------------------------------------------------------------------

 

SECTION 3.  VESTING AND FORFEITURE.


(a)           Vesting.  So long as Grantee remains in Service on March 1, 2012
(the “Vesting Date”), this Restricted Stock Units grant shall become fully
vested.


(b)           Acceleration Upon Termination Without Cause, Resignation for Good
Reason or in the Event of Death or Disability.  Notwithstanding any contrary
provision of the Plan or this Agreement, the Restricted Stock Units awarded
under this Agreement shall become fully vested in the event prior to the Vesting
Date the Grantee is involuntarily terminated by the Company without Cause,
resigns from the Company for Good Reason or terminates employment with the
Company on account of death or Disability.


(i)           Cause.  For purposes of this Agreement, “Cause” shall mean (A) a
willful failure by the Grantee to substantially perform the duties of his or her
position with the Company, other than a failure resulting from the Grantee’s
complete or partial incapacity due to physical or mental illness or impairment,
or (B) a willful act by the Grantee which constitutes gross misconduct and which
is materially injurious to the Company.  No act, or failure to act, by the
Grantee shall be considered “willful” unless committed without a reasonable
belief that the act or omission was in the Company’s best interest.


 
(ii)           Good Reason.  For purposes of this Agreement, “Good Reason” means
the occurrence of any of the following circumstances, without the Grantee’s
express written consent, unless, if correctable, such circumstances are fully
corrected within 30 days of the notice of termination given in respect
thereof:  (A) a material diminution in employee’s base compensation; (B) a
material diminution in Grantee’s authority, duties, or responsibilities; (C) a
material diminution in the budget over which Grantee retains authority; (D) a
change in the geographic location at which Grantee must perform the duties from
Sacramento, California; provided further that a resignation shall not be
considered to have been on account of Good Reason unless the Grantee provides
the Company not less than 60 days’ advance notice in writing within 90 days of
the initial occurrence of the condition that is the basis for such Good Reason
and the Company does not correct the condition in the time frame described
above.
 
(iii)           Disability.  For purposes of this Agreement, “Disability” means
that the Executive is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which has
lasted, or can be expected to last, for a continuous period of not less than six
months or which can be expected to result in death.


(c)           Acceleration upon Change of Control.  Notwithstanding any contrary
provision of the Plan or this Agreement, upon a Change of Control while the
Grantee remains in Service and prior to the Vesting Date, the Grantee
immediately shall become fully vested in the Restricted Stock Units under this
Agreement.


(d)           Forfeiture.  If the Grantee has not remained in continuous Service
to the Company on the Vesting Date, and vesting has not otherwise been
accelerated as provided in this Section 3, the Grantee shall forfeit all of the
Restricted Stock Units awarded under this Agreement.



 
2

--------------------------------------------------------------------------------

 



SECTION 4.  STOCKHOLDER RIGHTS.


The Grantee will have no rights as a stockholder unless and until the Grantee
becomes vested, thereby becoming the holder of record of shares of Stock upon
delivery of the Stock.  In accordance therewith, the Grantee shall not be
credited with Dividend Equivalents on the Restricted Stock Units to the extent
of dividends issued on Stock.


SECTION 5.  SETTLEMENT OF RESTRICTED STOCK UNITS.




(a)           DELIVERY OF STOCK.  In the event the Grantee becomes fully vested
in the Restricted Stock Units under this Agreement, the Restricted Stock Units
shall be settled by delivery of Stock in respect of each Stock Unit, and except
as required below in paragraph (b), the Vesting Date shall be the record date of
Grantee’s ownership of the Stock.  Any fractional shares shall be delivered in
cash.  The certificates for the Stock so delivered may be recorded use of the
book-entry method of recording share issuance and dividends.


(b)           DELAYED DELIVERY. Delivery of Stock shall be delayed to the extent
the Committee reasonably anticipates that making payment would violate Federal
securities laws or other applicable law, in which case the Stock shall instead
be delivered at the earliest date at which the Committee reasonably anticipates
that undertaking the delivery will not give rise to the violation just
described.


SECTION 6.  LEGALITY OF INITIAL ISSUANCE.


No Stock shall be issued upon the vesting of this award unless and until the
Company has determined that:


(a)           It and the Grantee have taken any actions required to register the
Stock under the Securities Act or to perfect an exemption from the registration
requirements thereof;


(b)           Any applicable listing requirement of any stock exchange on which
Stock is listed has been satisfied; and


(c)           Any other applicable provision of state or federal law has been
satisfied.


SECTION 7.  NO REGISTRATION RIGHTS.


The Company may, but shall not be obligated to, register or qualify the sale of
Stock under the Securities Act or any other applicable law.  The Company shall
not be obligated to take any affirmative action in order to cause the sale of
Stock under this Agreement to comply with any law.


SECTION 8.  RESTRICTIONS ON TRANSFER OF STOCK.


Regardless of whether the offering and sale of Stock under the Plan have been
registered under the Securities Act or have been registered or qualified under
the securities laws of any state, the Company may impose restrictions upon the
sale, pledge or other transfer of such Stock (including the placement of
appropriate legends on stock certificates) if, in the judgment of the Company
and its counsel, such restrictions are necessary or desirable in order to
achieve compliance with the provisions of the Securities Act, the securities
laws of any state or any other law.

 
3

--------------------------------------------------------------------------------

 

SECTION 9.  ADJUSTMENT OF STOCK.


(a)           General.  If the number of outstanding shares of common stock is
increased or decreased or the shares of common stock are changed into or
exchanged for a different number or kind of Stock or other securities of the
Company on account of any recapitalization, reclassification, stock split,
reverse split, combination of Stock, exchange of Stock, stock dividend or other
distribution payable in capital stock, or other increase or decrease in such
Stock effected without receipt of consideration by the Company occurring after
the Restricted Stock Units were granted, the Committee shall make appropriate
adjustments in the number of shares of Stock Units covered by this Grant.


(b)           Reorganization.  In the event that the Company is a party to a
merger or other reorganization, this grant shall be subject to the agreement of
merger or reorganization.  Such agreement may provide, without limitation, for
the assumption of this grant by the surviving corporation or its parent, for its
continuation by the Company (if the Company is a surviving corporation) or for
settlement in cash.


(c)           Reservation of Rights.  Except as provided in this Section 9, the
Grantee shall have no rights by reason of any subdivision or consolidation of
shares of Stock of any class, the payment of any stock dividend or any other
increase or decrease in the number of shares of Stock of any class.  Any issue
by the Company of shares of Stock of any class, or securities convertible into
shares of Stock of any class, shall not affect, and no adjustment by reason
thereof shall be made with respect to, the number of Stock Units subject to this
grant.  The award of this grant shall not affect in any way the right or power
of the Company to make adjustments, reclassifications, reorganizations or
changes of its capital or business structure, to merge or consolidate or to
dissolve, liquidate, sell or transfer all or any part of its business or assets.


SECTION 10.  MISCELLANEOUS PROVISIONS.


(a)           Withholding Taxes.  In the event that the Company determines that
it is required to withhold foreign, federal, state or local tax as a result of
the vesting of Stock Units and delivery of Stock pursuant to this Agreement, the
Grantee, as a condition to the vesting of the Stock Units, shall make
arrangements satisfactory to the Company to enable it to satisfy all withholding
requirements.  Satisfactory arrangements shall include share withholding and
delivery of previously owned Stock acquired pursuant to this Agreement in an
amount equal to the withholding or other taxes due.


(b)           No Employment Rights.  Nothing in this Agreement shall be
construed as giving the Grantee the right to be retained as an Employee.  The
Company reserves the right to terminate the Grantee’s service at any time and
for any reason.


(c)           Notice.  Any notice required by the terms of this Agreement shall
be given in writing and shall be deemed effective upon personal delivery or upon
deposit with the United States Postal Service, by registered or certified mail
with postage and fees prepaid and addressed to the party entitled to such notice
at the address shown below such party's signature on this Agreement, or at such
other address as such party may designate by 10 days' advance written notice to
the other party to this Agreement.


(d)           Consent to Electronic Delivery.  The Company may choose to deliver
certain statutory materials relating to the Plan in electronic form.  By
accepting this grant, Grantee agrees that the Company may deliver the Plan
prospectus and the Company’s annual report to the Grantee in electronic
format.  If at any time the Grantee prefers to receive paper copies of such
documents, as the Grantee is entitled to, the Company will provide
copies.  Request for paper copies of such documents may be made to the Secretary
of the Company at 916-321-1828 or kmorgan-prager@mcclatchy.com.

 
4

--------------------------------------------------------------------------------

 



(e)           Entire Agreement.  This Agreement and the Plan constitute the
entire contract between the parties hereto with regard to the subject matter
hereof.


(f)           Choice of Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of California, as such laws are
applied to contracts entered into and performed in such State.





 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its officer duly authorized to act on behalf of the Committee, and the
Grantee has personally executed this Agreement.


THE McCLATCHY COMPANY




By       
Secretary


Company's Address:


2100 Q Street
Sacramento, CA 95816


Grantee




By       




Grantee's Address:


_________________________________
_________________________________



 
6

--------------------------------------------------------------------------------

 

 
EXHIBIT A
 
ASSIGNMENT SEPARATE FROM CERTIFICATE
 
FOR VALUE RECEIVED, _____________hereby sells, assigns and transfers unto The
McClatchy Company, a Delaware corporation (the "Company"), ____________
(__________) shares of common stock of the Company represented by Certificate
No. ___ herewith and does hereby irrevocable constitute and appoint
______________ Attorney to transfer the said stock on the books of the Company
with full power of substitution in the premises.
 


 
Dated:____________, 2010
 


 
­­­­­­­­­__________________________________________
 
                                                                                              Print
Name
 


 
­­­­­­­­­__________________________________________
 
                                                                                                Signature
Spouse Consent (if applicable)
 


 
___________________ (Purchaser's spouse) indicates by the execution of this
Assignment his or her consent to be bound by the terms herein as to his or her
interests, whether as community property or otherwise, if any, in the shares of
common stock of the Company.
 


 
­­­­­­­­­__________________________________________
 
                                                                                                Signature
 


INSTRUCTIONS:  PLEASE DO NOT FILL IN ANY BLANKS OTHER THAN THE SIGNATURE
LINE.  THE PURPOSE OF THIS ASSIGNMENT IS TO ENABLE THE COMPANY TO CANCEL
UNVESTED STOCK AS SET FORTH IN THE AGREEMENT WITHOUT REQUIRING ADDITIONAL
SIGNATURES ON THE PART OF PURCHASER.
 
7


